As filed with the Securities and Exchange Commission on September 28, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10405 Alpine Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street 3rd Floor Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, NY 10577 (Name and address of agent for service) 1-888-785-5578 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2007 Date of reporting period:July 31, 2007 Item 1. Schedule of Investments. Schedule of Investments July 31, 2007 (Unaudited) Alpine Dynamic Balance Fund Shares Value Common Stocks - 73.9% Capital Goods - 4.3% 10,000 Fluor Corp. $ 1,155,100 50,000 General Electric Co. 1,938,000 15,000 Honeywell International, Inc. 862,650 3,955,750 Commercial Products & Services - 10.0% 45,000 AMETEK, Inc. 1,755,900 33,000 Autoliv, Inc. 1,845,690 59,199 Eagle Materials, Inc. 2,588,772 5,000 Lincoln Electric Holdings, Inc. 359,950 32,500 McGrath Rentcorp 972,400 30,000 Ryder System, Inc. 1,631,100 9,153,812 Consumer Services & Supplies - 2.7% 25,000 Black & Decker Corp. 2,164,250 10,000 Briggs & Stratton Corp. 283,600 2,447,850 Distributors - 0.3% 6,000 WESCO International, Inc. (a) 321,300 Energy Equipment & Services - 0.6% 5,000 Diamond Offshore Drilling, Inc. 515,900 Finance/Banks - 4.2% 18,000 Bancorp Rhode Island, Inc. 589,680 23,041 Bank of America Corp. 1,092,604 6,000 Bank of Florida Corp. (a) 93,420 45,000 Doral Financial Corp. (a) 51,750 31,500 New York Community Bancorp, Inc. 511,245 4,000 PNC Financial Services Group, Inc. 266,600 5,500 Rurban Financial Corp. 70,400 6,474 Southside Bancshares, Inc. 124,884 4,000 SunTrust Banks, Inc. 313,200 17,500 Webster Financial Corp. 760,550 3,874,333 Financial Services - 9.4% 10,000 Ambac Financial Group, Inc. 671,500 1,996 Countrywide Financial Corp. 56,227 30,000 Fannie Mae 1,795,200 12,227 Fidelity National Title Group, Inc. - Class A 255,422 14,000 The Goldman Sachs Group, Inc. 2,636,760 40,000 JP Morgan Chase & Co. 1,760,400 8,000 The Student Loan Corp. 1,487,920 8,663,429 Food & Staples Retailing - 2.0% 40,000 CVS Corp. $ 1,407,600 10,000 Walgreen Co. 441,800 1,849,400 Homebuilders - 3.9% 30,000 Hovnanian Enterprises, Inc. - Class A (a) 397,200 28,000 Lennar Corp. - Class A 858,480 50,000 Pulte Homes, Inc. 967,000 47,400 Standard Pacific Corp. 701,994 30,000 Toll Brothers, Inc. (a) 657,900 3,582,574 Household & Personal Products - 1.6% 23,000 The Procter & Gamble Co. 1,422,780 Household Durables - 0.9% 8,000 Whirlpool Corp. 816,880 Industrial Conglomerates - 3.6% 20,000 3M Co. 1,778,400 25,300 Temple-Inland, Inc. 1,470,689 3,249,089 Insurance - 0.3% 10,000 Argonaut Group, Inc. 275,300 IT Services - 1.8% 5,374 Fidelity National Information Services, Inc. 266,712 40,000 Redecard S A - GDR (a)(b) 1,373,508 1,640,220 Manufacturing - Diversified - 0.9% 10,000 Caterpillar, Inc. 788,000 Metals & Mining - 2.5% 54,000 CONSOL Energy, Inc. 2,249,100 Oil, Gas & Consumable Fuels - 2.6% 15,000 Chevron Corp. 1,278,900 10,000 Hess Corp. 612,000 12,000 Penn Virginia Corp. 464,400 2,355,300 Pharmaceuticals - 2.1% 27,000 Johnson & Johnson 1,633,500 5,000 Wyeth 242,600 1,876,100 Real Estate Investment Trusts - 8.3% 15,000 Boston Properties, Inc. 1,417,350 10,000 Developers Diversified Realty Corp. 480,000 45,000 DiamondRock Hospitality Co. 757,800 10,000 General Growth Properties, Inc. 479,800 55,000 Impac Mortgage Holdings, Inc. 140,800 5,000 iStar Financial, Inc. 181,650 10,000 Mack-Cali Realty Corp. 386,000 23,000 Simon Property Group, Inc. 1,990,190 68,600 Sunstone Hotel Investors, Inc. 1,702,652 7,536,242 Retail - 1.8% 15,000 J.C. Penney Company, Inc. 1,020,600 10,000 Wal-Mart Stores, Inc. 459,500 1,480,100 1,640,220 Textiles, Apparel & Luxury Goods - 0.4% 8,200 Oxford Industries, Inc. 331,280 Thrifts & Mortgage Finance - 0.6% 24,300 IndyMac Bancorp, Inc. 534,600 Transportation - 4.6% 5,000 Alexander & Baldwin, Inc. $ 271,100 25,000 FedEx Corp. 2,768,500 10,000 Union Pacific Corp. 1,191,400 4,231,000 Utilities - 4.5% 61,000 Allegheny Energy, Inc. (a) 3,186,030 31,200 SJW Corp. 898,248 4,084,278 Total Common Stocks 67,394,737 Principal Amount Bonds and Notes - 23.4% U.S. Treasury Bonds - 21.2% $ 2,000,000 6.250%, 08/15/2023 2,268,594 6,000,000 6.000%, 02/15/2026 6,705,942 10,000,000 5.250%, 11/15/2028 10,335,160 19,309,696 U.S. Treasury Notes - 2.2% 2,000,000 5.000%, 08/15/2011 2,033,438 Total Bonds and Notes 21,343,134 Short-Term Investments - 2.9% 2,652,789 Fidelity Institutional Government Portfolio 2,652,789 Total Short-Term Investments 2,652,789 Total Investments(Cost $78,515,636) - 100.2% 91,230,540 Liabilities in Excess of Other Assets - (0.2)% (226,322) TOTAL NET ASSETS - 100.0% $ 91,004,218 Percentages are stated as a percent of net assets. GDR Global Depository Receipt (a) Non Income Producing (b) Restricted under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions from registration, normally to qualified institutional buyers.These securities have been determined to be liquid under guidelines established by the Board of Trustees. Schedule of Investments July 31, 2007 (Unaudited) Alpine Dynamic Dividend Fund Shares Value Common Stocks - 92.2% Air Freight & Logistics - 0.3% 50,000 United Parcel Service, Inc. $ 3,786,000 Banks - 2.1% 200,000 Banca Italease 4,192,035 2,200,000 Intesa Sanpaolo 16,810,551 170,000 Wachovia Corp. 8,025,700 29,028,286 Capital Goods - 8.1% 318,300 Aircastle, Ltd 10,437,057 970,200 Aker Yards As 11,316,712 215,000 Fluor Corp. 24,834,650 100,000 Honeywell International, Inc. 5,751,000 406,900 NCC AB 10,507,814 500,000 Skanska AB 10,889,891 126,000 Textron, Inc. 14,224,140 340,000 United Technologies Corp. 24,809,800 112,771,064 Capital Markets - 6.9% 925,650 3i Group 20,267,512 2,965,000 ABG Sundal Collier ASA 7,501,823 490,000 Blackstone Group L P (a) 11,764,900 532,000 The Charles Schwab Corp. 10,709,160 31,500 Fortress Investment Group LLC 597,555 33,000 The Goldman Sachs Group, Inc. 6,215,220 256,611 Lazard, Ltd 9,502,305 1,780,000 Man Group PLC 20,535,402 640,587 New Star Asset Management 5,415,860 212,200 SWS Group, Inc. 3,745,330 96,255,067 Commercial Services & Supplies - 1.9% 416,943 De La Rue PLC 6,326,043 568,580 Healthcare Services Group, Inc. 15,761,038 141,626 McGrath Rentcorp 4,237,450 26,324,531 Communications Equipment - 0.5% 575,500 Balda AG (a) 6,842,286 Consumer Durables & Apparel - 0.7% 120,000 VF Corp. 10,294,800 Consumer Services - 1.9% 202,000 Carnival Corporation 8,950,620 525,000 Whitbread PLC 17,861,132 26,811,752 Diversified Financial Services - 4.3% 600,000 Anglo Irish Bank Corp PLC 11,246,255 314,000 Bank of America Corp. 14,889,880 266,300 Citigroup, Inc. 12,401,591 376,300 Principal Financial Group, Inc. 21,219,557 59,757,283 Diversified Financials - 3.2% 150,000 JP Morgan Chase & Co. $ 6,601,500 240,000 Merrill Lynch & Co, Inc. 17,808,000 275,000 Morgan Stanley 17,564,250 57,000 UBS AG 3,138,990 45,112,740 Diversified Telecommunication Services - 1.8% 200,000 Fastweb SPA 10,458,196 632,846 Telkom South Africa Limited 14,951,068 25,409,264 Energy - 3.6% 807,700 Ocean Rig Asa (a) 5,722,031 1,150,000 Prosafe ASA 17,951,027 81,000 Rowan Companies, Inc. 3,417,390 432,820 Ship Finance International, Ltd. 12,097,319 375,000 Statoil ASA 11,192,590 50,380,357 Energy Equipment & Services - 2.7% 126,700 Diamond Offshore Drilling, Inc. 13,072,906 534,883 Maurel Et Prom 10,223,304 45,000 Noble Corp. 4,610,700 202,650 Petroleum Geo - Services 4,849,209 277,200 TGS Nopec Geophysical Co ASA (a) 5,432,497 38,188,616 Food & Staples Retailing - 0.3% 116,900 CVS Corp. 4,113,711 Food Products - 3.7% 1,403,600 B & G Foods Inc New 18,681,916 735,253 Mitchells & Butlers PLC 11,670,801 139,500 Nutreco Holding NV 10,449,474 2,000,000 Premier Foods PLC 10,368,851 51,171,042 Food, Beverage, and Tobacco - 2.5% 170,000 Dean Foods Co. 4,890,900 110,000 Molson Coors Brewing Co. 9,783,400 306,000 PepsiCo, Inc. 20,079,720 34,754,020 Health Care Equipment & Services - 2.2% 900,000 GN Store Nord A/S 10,756,840 364,125 Meridian Bioscience, Inc. 8,130,911 244,500 PolyMedica Corp. 9,875,355 55,402 West Pharmaceutical Services, Inc. 2,564,005 31,327,111 Health Care Providers & Services - 0.9% 319,000 Brookdale Senior Living, Inc. 12,763,190 Health Care Technology - 0.5% 246,500 Computer Programs & Systems, Inc. 6,593,875 Household & Personal Products - 1.8% 54,000 Colgate-Palmolive Co. 3,564,000 1 Oriflame Cosmetics SA-SDR 51 350,000 The Procter & Gamble Co. 21,651,000 25,215,051 Household Durables - 2.0% 1,025,973 AGA Foodservice Group PLC 9,090,887 593,000 JM AB 18,217,991 27,308,878 Industrial Conglomerates - 2.8% 694,000 General Electric Co. $ 26,899,440 566,666 Smiths Group PLC 12,050,601 38,950,041 Insurance - 1.7% 226,232 FBD Holdings 8,326,115 140,000 Lincoln National Corp. 8,444,800 300,000 The Progressive Corp. 6,294,000 23,064,915 IT Services - 1.2% 178,000 Fidelity National Information Services, Inc. 8,834,140 1,885,400 Teleca Ab - Redemption Shares (a) 2,507,188 1,885,400 Teleca Ab (a) 5,148,690 16,490,018 Life Sciences Tools & Services - 1.1% 459,000 Pharmaceutical Product Development, Inc. 15,376,500 Machinery - 4.7% 242,000 Caterpillar, Inc. 19,069,600 170,000 Dover Corp. 8,670,000 250,000 ITT Industries, Inc. 15,720,000 300,000 Sandvik Ab 6,166,610 130,000 SKF AB - B Shares 2,759,020 50,000 Vallourec 13,208,192 65,593,422 Materials - 0.7% 150,000 BHP Billiton, Ltd. - ADR 9,567,000 Media - 4.7% 1,358,000 Gatehouse Media, Inc. 23,072,420 115,000 National Cinemedia, Inc. (a) 2,863,500 600,000 PagesJaunes SA 12,099,985 938,700 Regal Entertainment Group - Class A 20,078,793 385,000 Time Warner, Inc. 7,415,100 65,529,798 Multi-Utilities & Unregulated Power - 0.4% 60,000 Dominion Resources, Inc. 5,053,200 Oil, Gas & Consumable Fuels - 5.7% 275,000 Chevron Corp. 23,446,500 300,000 ENI SpA 10,581,330 275,000 Exxon Mobil Corporation 23,410,750 270,000 Hess Corp. 16,524,000 90,000 Teekay Shipping Corporation (a) 5,046,300 79,008,880 Pharmaceuticals - 2.3% 30,000 Alk-Abello A/S 6,261,033 255,000 Johnson & Johnson 15,427,500 225,000 Wyeth 10,917,000 32,605,533 Real Estate - 0.4% 36,560 Fonciere Des Regions 5,552,202 Real Estate Investment Trusts - 1.8% 2,318,307 Slough Estates PLC 25,474,349 Retail - 3.9% 360,000 Foot Locker, Inc. 6,681,600 976,800 Limited Brands 23,589,720 1,025,000 Staples, Inc. 23,595,500 53,866,820 Semiconductors & Semiconductor Equipment - 1.6% 1,004,999 Taiwan Semiconductor Manufacturing, Ltd. - ADR $ 10,200,740 505,000 Intel Corporation 11,928,100 22,128,840 Software & Services - 0.2% 170,000 TNS, Inc. (a) 2,221,900 Telecommuincations - 2.1% 4,000,000 Far Eastone Teleco 4,657,258 752,968 Freenet AG 18,151,751 369,866 Hutchison Telecomm - ADR 6,824,028 29,633,037 Transportation - 3.2% 180,256 Aries Maritime Transport, Ltd. 1,764,706 400,000 Cintra Concesiones de Infraestructuras de Transporte SA 6,145,764 200,000 Heartland Express, Inc. 2,982,000 582,500 Macquarie Infrastructure Co LLC 23,177,675 4,000,000 Macquarie Infrastructure Group 11,147,474 45,217,619 Utilities - 1.8% 273,100 ITC Holdings Corp. 11,483,855 798,994 Kelda Group PLC 13,648,172 25,132,027 Total Common Stocks 1,284,675,025 Purchased Put Options - 0.1% 42,668 Morgan Stanley Capital International World Index 1,693,493 Total Purchased Options 1,693,493 Rights - 0.0% 593,000 JM AB - Redemable Rights (a) 302,753 Total Rights 302,753 Short-Term Investments - 5.2% 19,886,984 Alpine Municipal Money Market Fund 19,886,984 51,975,731 Fidelity Institutional Government Portfolio 51,975,731 Total Short-Term Investments 71,862,715 Total Investments(Cost $1,395,233,788) - 97.5% 1,358,533,986 Other Assets in Excess of Liabilities - 2.5% 34,516,381 TOTAL NET ASSETS - 100.0% $ 1,393,050,367 ADR American Depository Receipt SDR Special Drawing Rights (a) Non Income Producing Schedule of Equity Swap Contracts July 31, 2007 (Unaudited) Alpine Dynamic Dividend Fund Counterparty Reference Entity Number of Contracts Notional Amount Termination Date Unrealized Appreciation/ (Depreciation) Morgan Stanley & Co. Fortress Investment Group LLC 521,600 $9,894,752 6/5/2009 $(3,521,640) International Plc. Schedule of Investments July 31, 2007 (Unaudited) Alpine Dynamic Financial Services Fund Shares Value Common Stocks - 156.1% Capital Markets - 55.2% 40,000 Blackstone Group L P (a) $ 960,400 19,700 Cowen Group, Inc. (a) 282,892 3,000 E*Trade Financial Corp. (a) 55,560 3,300 Evercore Partners, Inc. 79,332 22,000 Fortress Investment Group, LLC 417,340 2,000 Greenhill & Co, Inc. 116,000 2,000 Intercontinental Exchange, Inc. (a) 302,260 5,700 Investment Technology Group, Inc. (a) 227,772 3,000 ishares Dow Jones US Broker Dealers Index Fund 152,580 3,000 Lazard, Ltd. 111,090 15,000 MF Global Ltd. (a) 373,950 9,000 Nasdaq Stock Market, Inc. (a) 276,930 1,000 Nymex Holdings, Inc. 124,500 5,600 NYSE Euronext 431,312 7,500 OptionsXpress Holdings, Inc. 187,575 3,573 Piper Jaffray Cos. (a) 171,218 2,000 Raymond James Financial, Inc. 61,340 43,600 Sanders Morris Harris Group, Inc. 428,152 5,000 TD Ameritrade Holding Corp. (a) 84,750 6,900 Thomas Weisel Partners Group, Inc. (a) 95,910 4,000 TradeStation Group, Inc. (a) 42,280 4,983,143 Commercial Banks - 47.9% 3,100 American Community Bancshares, Inc. 34,100 2,702 AmericanWest Bancorp 41,205 50,000 Aozora Bank Ltd. 184,865 10,000 Banco ABC Brasil S.A. (a) 481,070 25,000 Banco Estado Rio Grande Sul S.A. (a) 485,849 1,000 Bancorp Rhode Island, Inc. 32,760 3,646 BancTrust Financial Group, Inc. 63,732 12,400 Bank of Florida Corp. (a) 193,068 2,481 Boardwalk Bancorp, Inc. 53,391 5,800 Capital Corp of the West 102,022 4,000 Cardinal Financial Corp. 37,440 4,572 Centennial Bank Holdings, Inc. (a) 29,901 21,194 Citizens First Corp. 270,859 61,059 Coast Financial Holdings, Inc. (a) 152,647 500 Coastal Banking Co, Inc. (a) 9,565 1,000 CoBiz, Inc. 15,460 500 Commerce Bancorp Inc. 16,725 4,700 Community National Bank of the Lakeway Area (a) 51,794 1,653 Dearborn Bancorp, Inc. (a) 21,572 4,000 First Business Financial Services, Inc. 76,280 1,400 First Community Bancorp, Inc. 70,308 1,260 First Community Bank Corp. of America 20,362 900 First Financial Bankshares, Inc. 32,616 8,000 First Security Group, Inc. 78,240 2,150 FNB Corp. 32,272 3,000 GB&T Bancshares, Inc. 42,270 700 Great Lakes Bancorp, Inc. (a) 8,631 1,100 International Bancshares Corp. $ 24,233 1,800 Intervest Bancshares Corp. 44,568 930 MB Financial Corp. 29,648 523 Middleburg Financial Corp. 16,213 10,200 New Centry Bancorp, Inc. (a) 105,876 6,000 Nexity Financial Corp. (a) 52,860 1,900 Old Point Financial Corp. 46,417 7,264 Pacific Mercantile Bancorp (a) 100,316 2,000 Patriot National Bancorp, Inc. 40,500 1,835 Peoples Banctrust, Inc. 39,416 1,400 Prosperity Bancshares, Inc. 39,648 2,935 Rurban Financial Corp. 37,568 2,388 The South Financial Group, Inc. 51,485 13,750 Southern National Bank of Virginia (a) 178,750 482 Southside Bancshares, Inc. 9,297 5,000 State Bancorp, Inc. 75,650 2,500 Sterling Bancorp 36,375 7,500 Sterling Bancshares, Inc. 78,075 6,000 Summit State Bank 64,080 2,000 Superior Bancorp (a) 17,240 1,000 Susquehanna Bancshares, Inc. 17,300 2,000 SVB Financial Group (a) 105,360 300 Texas Capital Bancshares, Inc. (a) 5,958 15,000 Tidelands Bancshares, Inc. (a) 202,500 750 TowneBank 13,875 2,205 Valley Community Bancorp (a) 36,548 1,050 Valley National Bancorp 22,229 1,780 Wachovia Corp. 84,034 1,000 Wintrust Financial Corp. 39,410 5,500 WSB Financial Group, Inc. (a) 75,625 4,330,058 Consumer Finance - 0.3% 2,000 Encore Capital Group, Inc. (a) 20,660 1,242 Franklin Credit Management Corp. (a) 4,099 24,759 Diversified Financial Services - 7.1% 500 CME Group, Inc. 276,250 15,000 Interactive Brokers Group, Inc. (a) 364,200 640,450 Insurance - 10.8% 10,650 AmCOMP, Inc. (a) 89,673 20,000 Castlepoint Holdings Ltd 249,000 10,000 Crawford & Co. 59,600 8,000 CRM Holdings, Ltd. (a) 54,560 39,900 Flagstone Reinsurance Holdings Ltd. 502,341 5,000 KMG America Corp. (a) 23,400 978,574 IT Services - 12.6% 900 CheckFree Corp. (a) 33,156 54,000 Goldleaf Financial Solutions (a) 280,800 15,000 Online Resources Corp. (a) 163,950 15,000 Redecard S A - GDR (a)(b) 515,065 4,000 Verifone Holdings, Inc. (a) 145,640 1,138,611 Thrifts & Mortgage Finance - 19.9% 42,500 Alliance Bancorp, Inc. $ 382,500 1,700 Astoria Financial Corp. 40,035 6,202 Atlantic Coast Federal Corp. 88,999 1,000 Bank Mutual Corp. 10,500 3,000 Berkshire Hills Bancorp, Inc. 78,720 5,000 Central Federal Corp. 31,350 2,280 Cooperative Bankshares, Inc. 37,962 1,500 Countrywide Financial Corp. 42,255 3,000 Dime Community Bancshares 33,570 444 Fidelity Bancorp, Inc. 7,537 500 First Financial Holdings, Inc. 13,530 10,000 First Keystone Financial, Inc. (a) 132,500 1,806 First Pactrust Bancorp, Inc. 40,021 2,000 Franklin Bank Corp. (a) 21,460 1,000 Heritage Financial Corp. 24,000 2,700 IndyMac Bancorp, Inc. 59,400 8,000 Knight Capital Group, Inc. (a) 113,120 10,000 Magyar Bancorp, Inc. (a) 124,600 1,100 Pamrapo Bancorp, Inc. 20,504 1,100 Parkvale Finacial Corp. 32,571 10,000 Peoples United Financial, Inc. 161,200 897 Provident Financial Holdings, Inc. 17,276 1,500 Rainier Pacific Financial Group, Inc. 22,665 1,000 Sovereign Bancorp, Inc. 19,140 10,000 United Western Bancorp, Inc. 238,300 1,793,715 Transportation Infrastructure - 2.3% 15,000 CAI International, Inc. (a) 209,850 Total Common Stocks 14,099,160 Short-Term Investments - 0.1% 2,865 Fidelity Institutional Government Portfolio 2,865 Total Short-Term Investments 2,865 Total Investments(Cost $16,200,242) - 156.2% 14,102,025 Liabilities in Excess of Other Assets - (56.2)% (5,071,326) TOTAL NET ASSETS - 100.0% $ 9,030,699 Percentages are stated as a percent of net assets. GDR Global Depository Receipt (a) Non Income Producing (b) Restricted under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions from registration, normally to qualified institutional buyers.These securities have been determined to be liquid under guidelines established by the Board of Trustees. Schedule of Investments July 31, 2007 (Unaudited) Alpine Dynamic Innovators Fund Shares Value Common Stocks - 81.4% Aerospace & Defense - 4.5% 2,000 American Science & Engineering, Inc. $ 110,840 5,000 Hexcel Corp. (a) 108,700 4,000 United Industrial Corp. 252,640 472,180 Auto Components - 2.9% 2,000 Johnson Controls, Inc. 226,300 30,000 Westport Innovations, Inc. - ADR (a) 77,334 303,634 Biotechnology - 4.1% 1,000 Biogen IDEC, Inc. (a) 56,540 25,000 Cell Genesys, Inc. (a) 86,000 2,000 Invitrogen Corp. (a) 143,600 8,000 Orchid Cellmark, Inc. (a) 40,000 10,000 Targacept, Inc. (a) 99,500 425,640 Capital Markets - 0.9% 2,000 Fortress Investment Group LLC 37,940 5,000 TradeStation Group, Inc. (a) 52,850 90,790 Chemicals - 0.2% 15,000 Resin Systems, Inc. (a) 25,650 Commercial Services & Supplies - 5.6% 12,000 VSE Corp. 589,800 Communications Equipment - 4.7% 30,000 Alvarion, Ltd. (a) 307,800 6,000 Polycom, Inc. (a) 185,820 493,620 Computers & Peripherals - 7.4% 3,000 Apple, Inc. (a) 395,280 6,000 Logitech International S.A. (a) 160,200 5,000 Stratasys, Inc. (a) 220,050 775,530 Diversified Financial Services - 4.1% 400 Chicago Mercantile Exchange Holdings, Inc. 221,000 4,000 Portfolio Recovery Associates, Inc. 209,000 430,000 Electrical Equipment - 2.4% 15,000 LSI Industries, Inc. 250,050 Electronic Equipment & Instruments - 5.9% 6,000 Daktronics, Inc. 127,560 8,000 Flir Systems, Inc. (a) 349,200 12,975 Mocon, Inc. 144,282 621,042 Energy Equipment & Services - 2.7% 1,500 Bolt Technology Corp. (a) 69,840 15,000 Input/Output, Inc. (a) 213,750 283,590 Health Care Equipment & Supplies - 9.9% 8,335 Abaxis, Inc. (a) $ 151,697 5,000 Angiodynamics, Inc. (a) 93,850 4,000 Arthrocare Corp. (a) 202,480 3,000 Given Imaging, Ltd. (a) 84,240 1,500 Intuitive Surgical, Inc. (a) 318,915 3,000 Kinetic Concepts, Inc. (a) 184,440 1,035,622 Health Care Technology - 0.50% 1,000 Cerner Corp. (a) 52,870 Internet & Catalog Retail - 1.1% 1,500 Blue Nile, Inc. (a) 113,415 Internet Software & Services - 1.0% 6,000 China Fire & Security Group, Inc. (a) 48,300 100 Google, Inc. (a) 51,000 99,300 IT Services - 3.5% 500 Enernoc, Inc. (a) 17,695 10,000 Redecard S A - GDR (a)(b) 343,377 361,072 Life Sciences Tools & Services - 2.8% 5,000 Illumina, Inc. (a) 227,850 12,216 Sequenom, Inc. (a) 64,867 292,717 Machinery - 7.1% 15,000 American Electric Tech, Inc. (a) 126,300 3,000 Dynamic Materials Corp. 126,210 3,000 Graco, Inc. 123,120 6,000 Middleby Corp. (a) 372,060 747,690 Personal Credit Institutions - 0.5% 5,000 Medallion Financial Corp. 57,450 Semiconductors & Semiconductor Equipment - 3.5% 4,000 MEMC Electronic Materials, Inc. (a) 245,280 4,000 Netlogic Microsystems, Inc. (a) 121,920 367,200 Software - 3.0% 8,400 Ansys, Inc. (a) 218,736 13,000 Scientific Learning Corp. (a) 98,800 317,536 Specialty Retail - 1.1% 2,000 Gamestop Corp New (a) 80,700 15,000 Rentech, Inc. (a) 30,900 111,600 Textiles, Apparel & Luxury Goods - 2.0% 3,500 Under Armour, Inc. (a) 214,935 Total Common Stocks 8,532,933 Short-Term Investments - 20.8% 2,182,979 Fidelity Institutional Government Portfolio 2,182,979 Total Short-Term Investments 2,182,979 Total Investments(Cost $9,826,057) - 102.2% 10,715,912 Liabilities in Excess of Other Assets - (2.2)% (231,474) TOTAL NET ASSETS - 100.00% $ 10,484,438 Percentages are stated as a percent of net assets. GDR Global Depository Receipt (a) Non Income Producing (b) Restricted under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions from registration, normally to qualified institutional buyers.These securities have been determined to be liquid under guidelines established by the Board of Trustees. Disclosure #2 (using current book numbers with previous year’s tax adjustment): The cost basis of investments for federal income tax purposes at July 31, 2007 was as follows*: Dynamic Balance Fund Cost of investments $78,631,489 Gross unrealized appreciation 18,223,928 Gross unrealized depreciation (5,624,877) Net unrealized depreciation $12,599,051 Dynamic Dividend Fund Cost of investments $1,396,127,688 Gross unrealized appreciation 77,941,743 Gross unrealized depreciation (115,535,445) Net unrealized depreciation ($37,593,702) Dynamic Financial Services Fund Cost of investments $16,203,234 Gross unrealized appreciation 269,361 Gross unrealized depreciation (2,370,570) Net unrealized depreciation ($2,101,209) Dynamic Innovators Fund Cost of investments $9,826,057 Gross unrealized appreciation 1,200,865 Gross unrealized depreciation (311,010) Net unrealized depreciation $889,855 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)AlpineSeries Trust By (Signature and Title) /s/ Samuel A. Leiber, President Samuel A. Lieber, President Date 09/26/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Samuel A. Leiber, President Samuel A. Lieber, President Date 09/26/07 By (Signature and Title)* /s/ Sheldon Flamm, Treasurer Sheldon Flamm, Treasurer Date 09/26/07 * Print the name and title of each signing officer under his or her signature.
